DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The indicated allowability of claim 9 (the new claim 9) is withdrawn in view of the newly discovered reference(s) to Coffy U.S. 2006/0274517.  Rejections based on the newly cited reference(s) follow.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “limitations of claim 16” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
None of the figures shows the “a maximum line width of the protruding portion of the metal wall on a cross-sectional surface is the same as a maximum line width of a portion of the metal wall disposed in the opening on the cross-sectional surface, claim 16.  Please, revise.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9, 20 are objected to because of the following informalities:
Regarding claim 9, line 3, please, change “a first surface” to - - the first surface - -for proper reading.
Regarding claim 20, line 2, please, change “on the passivation” to - - on the passivation layer - - for proper reading.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-12,15, and 18-20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Coffy (U.S. 2006/0274517) hereafter Coffy.
As to claim 1, Coffy discloses a component package (60, figure 8), as shown in figures 2-8 comprising:
a printed circuit board (30);
a first electronic component (45-46) disposed in a first region on the printed circuit board (30);
a second electronic component (47) disposed in a second region on the printed circuit board; and
a metal wall (41) disposed on the printed circuit board (30) and spatially partitioning the first region and the second region on a plane,
wherein the metal wall (41) is directly connected to the printed circuit board (30),
the metal wall (41) includes a lower portion (the portion embedded into the element 38) embedded in the printed circuit board and an upper portion protruding from the lower portion, and
	an inclined angle a side surface of the lower portion with respect to the plane is less than an inclined angle of a side surface of the upper portion with respect to the plane (see figure 2).
As to claim 2, Coffy discloses the metal wall (41) in figure 2 extends continuously on the plane.
As to claim 3, Coffy further comprising: an encapsulant (55) disposed on the printed circuit board (30) and covering at least a portion of each of the first and second electronic components (45-47), and the metal wall (41), wherein the encapsulant has a groove portion (53) exposing a portion of the metal wall.
As to claim 4, Coffy discloses the groove portion (53) continuously exposes a portion of the metal wall on a plane.
As to claim 5, Coffy further comprising: a metal layer (56 or 64) covering an external surface of the encapsulant (55) and a side surface of the printed circuit board (30), figure 8, and extending to an exposed surface of the metal wall and a wall surface of the groove portion.
As to claim 6, Coffy discloses each of the first and second electronic components includes at least one of one or more active components and one or more passive components (para-0040).
As to claim 7, Coffy discloses the first electronic component includes one or more active components and one or more passive components, and the second electronic component only includes one or more active components, para-0040.
As to claim 8, Coffy discloses the metal wall (41) extends continuously from a first edge of printed circuit board to a second edge of the printed circuit board.
As to claim 9, Coffy discloses a printed circuit board (30) as shown in figures 2-8, comprising:
a substrate (35) having a first surface (top surface) and a second surface (bottom surface), opposing the first surface;
a first wiring layer (36) disposed on [[a]] the first surface of the substrate;
a second wiring layer (37) disposed on the surface of the substrate;
a first passivation layer (38) disposed on the first surface of the substrate and covering at least a portion of the first wiring layer (36); 
a second passivation layer (39) disposed on the second surface of the substrate and covering at least a portion of the second wiring layer (37);
a metal wall (41) disposed on the first passivation layer (36) and spatially partitioning at least two regions on a plane,
wherein the first wiring layer (36) has a metal pad,
the first passivation layer (38) has an opening exposing a portion of the metal pad, the metal wall (41) is disposed on the metal pad, is disposed in the opening, and protrudes to a surface of the first passivation layer (38), 
the first and second passivation layers (38, 39) have a plurality of first and second openings (the first opening for wired bond 49 connected to, and second opening where the solder ball 54 connected to) exposing at least portions of the first and second wiring layers (36, 37, see figure 4) respectively, and
a plurality of first and second electrical connection metals (49, 54) are disposed on the plurality of first and second openings and are connected to the exposed first and second wiring layers (36, 37) respectively.
As to claim 10, Coffy discloses the metal pad (portion of the wiring 36) continuously extends on the first surface of the substrate (35).
As to claim 11, Coffy discloses the opening continuously exposes the portion of the metal pad on the plane, see figure 4.
As to claim 12, Coffy discloses the metal wall (41) includes a first conductive layer (the portion embedded into the element 38 and connected to element 36) continuously extending on an exposed surface of the metal pad, a wall surface of the opening, and a portion of a surface of the first passivation layer (38), and a second conductive layer (the top and above portion of the element 41) continuously extending on the first conductive layer, continuously filling the opening, and having a portion continuously protruding to the first passivation layer (38), figure 4.
As to claim 15, Coffy discloses a maximum line width of the protruding portion of the metal wall (41, figure 4) on a cross-sectional surface is greater than a maximum line width of a portion of the metal wall filling the opening on the cross-sectional surface.
As to claim 18, Coffy discloses the metal wall (41) in figure 3 extends continuously from a first edge of printed circuit board to a second edge of the printed circuit board.
As to claim 19, Coffy discloses a component package (60, figure 8), comprising:
a substrate (30);
a wiring layer (36) including a metal pad extending from a first edge of the substrate to a second edge of the substrate;
a passivation layer (38) disposed on the substrate (30), and having an opening extending from the first edge of the substrate to the second edge of the substrate to expose the metal pad;
a metal wall (41) includes a lower portion disposed in the opening of the passivation layer (38) and an upper portion protruding from the lower portion to the passivation layer (38), the metal wall (41) extending from the first edge of the substrate to the second edge of the substrate; and
a first electronic component (45-46) disposed on one side of the metal wall and a second electronic component (47) disposed on another side of the metal wall,
wherein an inclined angle a side surface of the lower portion with respect to the plane is less than an inclined angle of a side surface of the upper portion with respect to the plane (see figure 2).
As to claim 20, Coffy further comprising:
an encapsulant (55) disposed on the passivation layer (38) and encapsulating the first and second electronic components (45-47), the encapsulant having a groove portion (53) exposing a portion of the metal wall; and
a metal layer (56 or 64) covering an external surface of the encapsulant and a side surface of the board, and extending to the metal wall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffy in view of Kitazaki et al. (‘851) cited in the record.
Regarding claim 16, Coffy discloses all of the limitations of claimed invention except for a maximum line width of the protruding portion of the metal wall on a cross-sectional surface is the same as a maximum line width of a portion of the metal wall disposed in the opening on the cross-sectional surface.
Katazaki teaches a circuit module (100) as shown in figures 1-2 comprising a maximum line width of the protruding portion of the metal wall (52) on a cross-sectional surface is the same as a maximum line width of a portion of the metal wall disposed in the opening (the opening of element 6) on the cross-sectional surface.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Katazaki employed in the circuit board in order to provide easy and reduce time assembly the metal wall on the circuit board.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffy.
Regarding claim 17, Coffy discloses all of the limitations of claimed invention except for a maximum line width of the protruding portion of the metal wall on a cross-sectional surface is less than a maximum line width of a portion of the metal wall disposed in the opening on the cross-sectional surface.
It would have been an obvious matter of design choice to have the protruding portion of the metal wall on a cross-sectional surface is less than a maximum line width of a portion of the metal wall disposed in the opening on the cross-sectional surface in order to provide excellent locking and bonding structure for the metal wall connected to the circuit board as taught by Coffy, since such a modification would have involved a mere change in the size or shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1995).

Applicant’s arguments with respect to claim(s) 1-12, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848